Citation Nr: 1329599	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO. 12-26 986	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral knee 
osteoarthritis.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to March 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2011 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana on behalf of the VA RO in Louisville, 
Kentucky.


FINDINGS OF FACT

1. The Veteran had multiple in-service knee injuries 
including left knee strains and numerous parachute jumps.

2. The Veteran is presently diagnosed with bilateral knee 
osteoarthritis.

3. The Veteran's diagnosed knee disability is not related to 
service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notice and Duty to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2012), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Further, the notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service 
and the disability, 4) degree of disability, and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The record shows that through a VCAA letter dated March 2011 
the Veteran was informed of the information and evidence 
necessary to substantiate the claim for service connection.  
The Veteran was also advised of the types of evidence VA 
would assist in obtaining, as well as the Veteran's own 
responsibilities with regard to identifying relevant 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Additionally, he was informed of the criteria for assignment 
of an effective date, and/or disability rating, in the event 
of award of the benefit sought.  The VCAA letter to the 
Veteran was provided in March 2011, prior to the initial 
unfavorable decision in June 2011.

The Board also finds that there has been compliance with the 
VCAA duty to assist provisions.  The record in this case 
includes service treatment records, a VA examination report, 
and lay evidence.  Moreover, the Veteran has not reported 
receiving any VA or private treatment for his bilateral knee 
disability.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case, and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c).  No additional pertinent 
evidence has been identified by the Veteran.  The Veteran 
also requested a hearing before the Board but declined to 
appear on his scheduled date.  The record is negative for a 
good cause reason for the Veteran's absence and the request 
for a hearing is therefore considered withdrawn.

The Veteran was provided a VA examination in April 2011.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
notes that the examiner was provided with the claims file, 
and the Veteran's history and complaints were recorded.  The 
examination report sets forth detailed examination findings 
to include a nexus opinion with adequate bases for the 
opinion.  As such, the examination report is adequate to 
decide the claim of service connection.  Furthermore, 
neither the Veteran nor his representative have challenged 
the adequacy of the examination.  Thus, further examination 
is not necessary regarding the issue on appeal.

As described, VA has satisfied its duties to notify and 
assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Because VA's duties to notify and assist have 
been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II. Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303.

In order to establish direct service connection for a 
disability, there must be (1) competent evidence of the 
current existence of the disability for which service 
connection is being claimed; (2) competent evidence of a 
disease contracted, an injury suffered, or an event 
witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  In many cases, medical evidence is required to meet 
the requirement that the evidence be "competent".  However, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be established by 
either continuity of symptomatology after service under 38 
C.F.R. § 3.303(b) or by initial diagnosis of the medical 
condition after service under 38 C.F.R. § 3.303(d).  The 
Federal Circuit recently held that continuity of 
symptomatology under 3.303(b) applies only to chronic 
diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir 2013).

The Veteran contends that his presently diagnosed bilateral 
knee disability is the result of his military service.  
Specifically the Veteran asserts that during service he 
participated in numerous parachute jumps and forced marches 
that required him to carry 60 to 80 pounds of equipment.  He 
alleges that these activities caused his current bilateral 
knee disability.

Preliminarily, the Board recognizes that the Veteran has 
been diagnosed with bilateral knee osteoarthritis.  As such, 
the Veteran has established a present disability for the 
purposes of service connection.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's DD 214 indicates that he was awarded a 
parachutist badge and air assault badge.  Service treatment 
records (STRs) reflect that he experienced a number of 
injuries to his knees.  Specifically, STRs demonstrate 
treatment for knee injuries in September 1976 (left knee 
strain), November 1978 (right knee Osgood-Schlatter's 
disease), and September 1979 (tendonitis of left leg; 
ligament strain).  In September 1979, he was placed on 
restricted duty to to ligament strain.  The report from a 
physical examination performed at enlistment in August 1976 
revealed a prior left hip injury as well as pes planus but 
did not mention any knee symptoms.  The Veteran did report 
left knee pain at a separation physical in August 1979 when 
Osgood-Schlatter's disease was noted.  A May 1982 periodic 
physical examination report did not indicate any knee 
symptoms but did reference the Veteran's well healed scars 
from his pre-service hip surgery and past trauma.  A report 
of medical history conducted in February 1984 in conjunction 
with enlistment in the National Guard revealed that the 
Veteran was in good health.  An additional physical 
examination was also conducted prior to enlistment for the 
National Guard in January 1991, the report of which 
demonstrates that the Veteran had some scars and acne but 
was otherwise normal.

At a VA examination in April 2011, the Veteran reported that 
the onset of his knee pain began in 2004.  The Veteran did 
not report a specific injury or trauma during service but 
alleged he had been told that his airborne status may have 
caused his knee pain.  He also stated that the onset of pain 
was gradual and that currently he experiences intermittent 
pain with flare ups that require medication.  After 
conducting a physical evaluation of the Veteran the examiner 
diagnosed him with bilateral osteoarthritis of the knees.  
The examiner went on to opine that the Veteran's current 
bilateral knee disability was not due to, caused by or 
aggravated by any event as a result of active duty.  In 
reaching this conclusion the examiner noted that the STRs 
did not show any complaints of knee symptoms after 1979 and 
that no additional complaints regarding the Veteran's knees 
were of record until the April 2011 VA examination.  The 
examiner also noted the lack of complaints concerning the 
Veteran's knees at his National Guard enlistment physical 
examination in January 1991.

Despite the fact that the Veteran experienced in-service 
knee injuries, the evidence in this case weighs against a 
finding that the Veteran's bilateral knee disability was 
caused by or otherwise began during service.  In this 
regard, the Board finds that such injuries were acute and 
transitory and resolved without residual disability.  As 
described, the VA examiner concluded that the Veteran's 
bilateral osteoarthritis was not due to or aggravated by the 
Veteran's active duty service.  There is no other competent 
medical evidence of record that establishes a nexus between 
the Veteran's current disability and any event or injury 
that may have occurred during service.  While the Veteran is 
competent to report any symptoms he has experienced, such as 
pain, or limitation of motion during flare-ups, he is not 
competent to proffer a complex medical opinion.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Thus, even though the 
Board finds the Veteran's complaints of his symptomatology 
to be credible, his lay testimony is simply not competent to 
establish a nexus opinion between his bilateral knee 
disability and his military service as he has not been shown 
to have had the requisite medical training.  As such, the 
weight of the evidence is against a finding that the 
Veteran's bilateral knee disability is related to service.

Based upon this evidence, the Board also finds that 
continuity of symptomatology of bilateral knee arthritis 
since service is not established.  The Veteran has not 
alleged experiencing symptoms since service or that symptoms 
began within one year of separation.  In fact, at the April 
2011 VA examination the Veteran reported that his symptoms 
began in 2004, nearly 21 years after separation.  
Furthermore, the record is negative for any reports of 
treatment until the examination in 2011, approximately 28 
years after separation.  Additionally, the report of medical 
history from February 1984 and the physical examination in 
January 1991 were both negative for any indication of knee 
symptoms.  Based on this evidence, the Board does not find 
that the Veteran has consistently reported symptoms of knee 
problems since service nor does the evidence demonstrate 
that he experienced symptoms since separation.  Therefore 
service connection due to continuity of symptomatology is 
not warranted.  38 C.F.R. § 3.303(b).

In sum, the evidence weighs against a finding that the 
Veteran's bilateral knee disability is related to his 
military service.  As such, service connection must be 
denied.


ORDER

Entitlement to service connection for bilateral knee 
osteoarthritis is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


